Citation Nr: 1125516	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled for a hearing before the Board in May 2011; however, he did not appear.


FINDING OF FACT

The Veteran's bipolar disorder/acquired psychiatric disorder did not have onset during and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including but not limited to a bipolar disability, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.           § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert, 1 Vet. App. 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Here the Veteran seeks service connection for bipolar disorder.  Service treatment records (STRs) include the entrance examination, dated October 1975, which indicates that he had a psychiatric prescription for learning disabilities in his youth.  No current acquired psychiatric disorder was noted.  Bipolar or other acquired psychiatric disabilities were not noted.  None shows treatment or complaint of psychiatric related disabilities.  The separation examination, dated September 1978, indicates that the Veteran's mental health was normal and in fact, his health was noted as excellent, weighing against his claim.

The first evidence of diagnosis of an acquired psychiatric disability is dated February 2003, more than 25 years after separation from service, at which time VA providers diagnosed depression, NOS; rule out major depressive disorder versus adjustment disorder, NOS; and substance abuse issues.  The stressors were noted as his divorce, financial issues, thieves, and medical problems, all providing evidence against this claim because it fails to reference the Veteran's military service.   

The Veteran reported the onset of depression as 2001 when he and his wife divorced.  He also reported a history of ADHD and dyslexia in childhood.  The treating provider also indicated that the Veteran had a diagnosis of "borderline schizophrenia" from military days; however, the provider does not indicate whether the history was provided by the Veteran or shown in any treatment records.  Regardless, the Board points out that no STR or evidence submitted in conjunction with the Veteran's claim indicates a diagnosis of borderline schizophrenia or any other problem during service, outweighing such an indication of a problem during service.  Further, neither the Veteran nor the examiner related his current diagnosis or assessment to service, weighing against the claim.

A mental health assessment from T.M.H.S. dated July 2006, shows a diagnosis of bipolar disorder.  Neither the Veteran nor the treating provider indicates that the condition had onset during, or as a result, of service, weighing against the claim.

The next mental health assessment was conducted by VA in August 2006.  During this assessment, the Veteran was unresponsive to several questions.  He did not indicate that his current mental health condition had onset during, or as a result of, service.  The diagnosis was bipolar disorder, NOS and to rule out schizophrenia, SAD, depression, and substance induced mood disorder.  A history of cocaine, marijuana, and alcohol abuse was noted.  In a notation, the provider questioned whether the Veteran, in fact, has bipolar disorder or whether his condition is a result of his unconfirmed drug use.  His reluctance and fear of sharing his drug usage or history makes the provider wonder if he suffers SAD.  The provider did not indicate a relationship between the acquired psychiatric disorder and service, weighing against the claim.

The Board also considered statements submitted from the Veteran; however, he provided little insight as to the onset or etiology of his bipolar disorder.

The Board has considered all of the evidence but finds that the preponderance of the evidence weighs against the Veteran's claim.  As noted above, the Veteran was not treated during service for an acquired psychiatric disability or within one year of separation from service.  His first treatment was in 2003, approximately 25 years after separation from service, and he was diagnosed with depression, which he stated had onset in 2001 in conjunction with his divorce.  Thus, by his own admission, his depression was not related to service.  Bipolar disorder was not diagnosed until July 2006 and in August 2006, VA providers questioned the existence of bipolar disorder because of the Veteran's history and current usage of illegal substances.

Simply, other than the Veteran's unsupported allegation that he is entitled to service connection for bipolar disorder, none of the evidence supports his claim, including, in some instances, the Veteran's own prior statements.  While he may assert a relationship between bipolar disorder and service, bipolar disorder is not a type of disability that is readily identified and observed by laypersons, especially with his history of substance abuse and depression as noted in the medical records.  Layno, 6 Vet. App. at 469.  He has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layperson, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau, 492 F.3d 1372 for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  492 F.3d at 1377.

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's bipolar disorder is related to service is too complex to be addressed by a layperson.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his bipolar disorder is not competent evidence and is entitled to low probative weight.

In sum, as the preponderance of the evidence is against the Veteran's claim, his appeal must be denied.  As such, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.  The appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent in August 2006, which addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient and private treatment records.  The veteran submitted copies of VA treatment records.  He was also provided an opportunity to set forth his contentions during a hearing before the Board; however, he failed to appear for his hearing.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination is not required because the STRs showed no diagnosis or treatment of bipolar disorder or any other acquired psychiatric disability during service.  His first diagnosis was rendered in 2003 for depression, which was attributed to his divorce in 2001.  Bipolar disorder has not been linked to service by any of the competent and credible evidence.  As noted above, the Veteran's assertion of a nexus is not competent and credible because the etiology of bipolar disorder is beyond the knowledge of a layperson.  Simply, the competent and credible evidence fails to show that the disability may be related to service; therefore, a VA examination is not warranted.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for an acquired psychiatric disorder, including a bipolar disorder is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


